UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.1) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 CHARMING SHOPPES, INC. (Name of Registrant as Specified in Its Charter) CRESCENDO PARTNERS II, L.P., SERIES Q CRESCENDO INVESTMENTS II, LLC CRESCENDO PARTNERS III, L.P. CRESCENDO INVESTMENTS III, LLC ERIC S. ROSENFELD MYCA PARTNERS INC. MYCA MASTER FUND, LTD. ROBERT FRANKFURT ARNAUD AJDLER MICHAEL APPEL CHARMING SHOPPES FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 PRELIMINARY COPY SUBJECT TO COMPLETION DATED MARCH 20, 2008 THE CHARMING SHOPPES FULL VALUE COMMITTEE , Fellow Shareholders: The members of The Charming Shoppes Full Value Committee (the “Committee”) are significant shareholders of Charming Shoppes, Inc., a Pennsylvania corporation (“Charming Shoppes” or the “Company”). The Committee does not believe that the current Board of Directors of the Company is acting in your best interests.In particular, we are concerned with(i) the Company’s capital allocation decisions, (ii) the Company’s operating performance, (iii) the lack of focus on the Company’s core brands, (iv) the compensation awarded to the Company’s senior management and (v) the Company’s corporate governance practices.In our opinion, these factors have contributed to a market valuation that does not reflect the intrinsic value of the Company.The Committee is therefore seeking your support at the upcoming annual meeting to elect its slate of three highly qualified director nominees. If elected, our nominees will represent a minority of the Board.Accordingly, the nominees will not be able to adopt any measures without the support of at least some members of the current Board.Nevertheless, we believe that the election of our nominees will provide a strong signal to the current Board that the Company’s shareholders demand a change in the direction of the Company and support the Committee’s plans for increasing shareholder value. The Committee urges you to consider carefully the information contained in the attached Proxy Statement and then support its efforts by signing, dating and returning the enclosed WHITE proxy card today.The attached Proxy Statement and the enclosed WHITE proxy card are first being furnished to the shareholders on or about , 2008. If you have already voted for the incumbent management slate using thegold proxy card, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact D.F. King & Co., Inc., which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support, THE CHARMING SHOPPES FULL VALUE COMMITTEE 3 If you have any questions, require assistance in voting your WHITE proxy card, or need additional copies of the Committee’s proxy materials, please contact: D.F. KING & CO., INC. 48 Wall Street 22nd Floor New York, NY 10005 CALL TOLL FREE: (800) 735-3107 OR BANKS AND BROKERS CALL COLLECT: (212) 269-5550 OR EMAIL: info@dfking.com 4 PRELIMINARY
